107 F.3d 923
323 U.S.App.D.C. 290
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Peter Wayne LECHMAN, Appellant,v.FEDERAL COMMUNICATIONS COMMISSION, Appellee,Commonwealth Audio Visual Enterprises, Inc., Intervenor.
No. 96-1138.
United States Court of Appeals, District of Columbia Circuit.
Feb. 03, 1997.Rehearing Denied March 4, 1997.

Before:  WILLIAMS, HENDERSON and RANDOLPH, Circuit Judges.

JUDGMENT

1
This cause came to be heard on an appeal from a Memorandum Opinion and Order of the Federal Communications Commission ordering appellant to reimburse a licensee for the cost of changing its radio frequency in order to accommodate appellant's radio station and holding appellant's license in abeyance until said reimbursement is made.  The case having been briefed and argued by counsel, and the matter having been accorded full consideration by the court, see D.C.Cir. Rule 36(b), it is therefore


2
ORDERED AND ADJUDGED that the appeal be denied, substantially for the reasons set forth in the orders of the Commission, see, e.g., Peter Wayne Lechman, 11 FCC Rcd 4104 (1996).  Appellant has not identified specific material issues of disputed fact.


3
The clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir. Rule 41(a).  This instruction for the clerk is without prejudice to the right of any party at any time to move for expedited issuance of the mandate for good cause shown.